DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract includes two paragraphs. The second paragraph, [Figure 4], should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 6, 7, 9, 10, 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Sabnis (2017/0175675).
Regarding claims 1-5, Sabnis a gas turbine engine (20, Fig. 1), the gas turbine engine comprising a fan (22), a compressor (24), a low pressure turbine (46) and a high pressure turbine (54), wherein the fan diameter is greater than 215 cm and less than 381 cm (¶30, 100 inches, 254 cm); and the gas turbine engine has a first thrust at sea level static conditions (¶57) and a second thrust at end of runway conditions (¶56, Table 1, Max Take-off); wherein the thrust take-off ratio is the ratio of the first thrust to the second thrust.
Sabnis doesn’t explicitly teach a thrust take-off ratio greater than 1.32 (claim 1), the thrust take-off ratio is greater than 1.33 (claim 2), the thrust take-off ratio is greater than 1.35 (claim 3), the thrust take-off ratio is greater than 1.42 or 1.5 (claim 4) and the thrust take-off ratio is less than 1.8, or less than 1.7 (claim 5). 
Under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine on an aircraft such that “a thrust take-off ratio greater than 1.32 (claim 1), the thrust take-off ratio is greater than 1.33 (claim 2), the thrust take-off ratio is greater than 1.35 (claim 3), the thrust take-off ratio is greater than 1.42 or 1.5 (claim 4) and the thrust take-off ratio is less than 1.8, or less than 1.7 (claim 5).” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine on an aircraft such that “a thrust take-off ratio greater than 1.32 (claim 1), the thrust take-off ratio is greater than 1.33 (claim 2), the thrust take-off ratio is greater than 1.35 (claim 3), the thrust take-off ratio is greater than 1.42 or 1.5 (claim 4) and the thrust take-off ratio is less than 1.8, or less than 1.7 (claim 5).” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), MPEP 2112.02.
	Regarding claim 6, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan diameter is greater than 250 cm (¶30, 100 inches, 254 cm).
	Regarding claim 7, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan diameter is the fan diameter is less than 356 cm (¶30, 100 inches, 254 cm).
Regarding claim 8, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a power gearbox (¶39).
Regarding claim 9, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the power gearbox comprises a gear ratio greater than 3.1 (¶46, 4.5).
Regarding claim 10, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a maximum thrust greater than 180kN (¶13, 50,000 lbf, 220 kN).
Regarding claim 11, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a specific thrust at cruise of less than 110 N/kg s (50,000 lbf-¶13/5511.6 lbm/s-¶11=220,000 N/2500 kg/s=88 N/Kg s).
Regarding claim 12, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan comprises less than 20 fan blades (¶51).
Regarding claim 13, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the gas turbine engine has a bypass ratio greater than 12 (15, ¶29).
Regarding claim 14, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches an aircraft (¶46, ¶57, Table 1: cruise and take-off conditions are taught).
Regarding claim 15, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches generating the first thrust at sea level static conditions (¶57); and generating the second thrust at end of runway conditions such that the thrust take-off ratio is achieved as the aircraft lifts off the ground (¶56, takeoff power is taught, Table 1 teaches take-off power and cruise, a plane has to take-off to cruise).
Regarding claim 16, Sabnis teaches the invention as claimed and discussed above and generating the second thrust at end of runway conditions. Sabnis doesn’t explicitly teach generating a derated first thrust at sea level static conditions wherein the derated first thrust is approximately 10% lower than the first thrust. 
Under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine on an aircraft such that a derated first thrust at sea level static conditions is generated wherein the derated first thrust is approximately 10% lower than the first thrust. When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine on an aircraft such that a derated first thrust at sea level static conditions is generated wherein the derated first thrust is approximately 10% lower than the first thrust. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), MPEP 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (2017/0175675) in view of Oates (Oates, "Aerothermodynamics of Gas Turbine and Rocket Propulsion," AIA A, 1997, pp. 121-131).
Regarding claims 1-5, Sabnis a gas turbine engine (20, Fig. 1), the gas turbine engine comprising a fan (22), a compressor (24), a low pressure turbine (46) and a high pressure turbine (54), wherein the fan diameter is greater than 215 cm and less than 381 cm (¶30, 100 inches, 254 cm); and the gas turbine engine has a first thrust at sea level static conditions (¶57) and a second thrust at end of runway conditions (¶56, Table 1, Max Take-off); wherein the thrust take-off ratio is the ratio of the first thrust to the second thrust.
As discussed above, Sabnis doesn’t explicitly teach a thrust take-off ratio greater than 1.32 (claim 1), the thrust take-off ratio is greater than 1.33 (claim 2), the thrust take-off ratio is greater than 1.35 (claim 3), the thrust take-off ratio is greater than 1.42 or 1.5 (claim 4) and the thrust take-off ratio is less than 1.8, or less than 1.7 (claim 5). 
Oates teaches a thrust to take-off ratio of 1.423 (Fig. 5.5, JT9D-70, 86 F and below, page 125, first thrust, 50,500 lbf, second thrust 35,500 lbf).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis to have a thrust to take-off ratio of 1.423, as taught by Oates, in order to apply a known technique, operating a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of operating a high bypass ratio jet engine to allow an aircraft to take-off. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Sabnis in view of Oates teaches the invention as claimed and discussed so far.
In the case where the claimed ranges, a thrust take-off ratio greater than 1.32 (claim 1), the thrust take-off ratio is greater than 1.33 (claim 2), the thrust take-off ratio is greater than 1.35 (claim 3), the thrust take-off ratio is greater than 1.42 or 1.5 (claim 4) and the thrust take-off ratio is less than 1.8, or less than 1.7 (claim 5), "overlap or lie inside ranges disclosed by the prior art," a thrust to take-off ratio of 1.423, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 6, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan diameter is greater than 250 cm (¶30, 100 inches, 254 cm).
	Regarding claim 7, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan diameter is the fan diameter is less than 356 cm (¶30, 100 inches, 254 cm).
Regarding claim 8, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a power gearbox (¶39).
Regarding claim 9, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the power gearbox comprises a gear ratio greater than 3.1 (¶46, 4.5).
Regarding claim 10, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a maximum thrust greater than 180kN (¶13, 50,000 lbf, 220 kN).
Regarding claim 11, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches a specific thrust at cruise of less than 110 N/kg s (50,000 lbf-¶13/5511.6 lbm/s-¶11=220,000 N/2500 kg/s=88 N/Kg s).
Regarding claim 12, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the fan comprises less than 20 fan blades (¶51).
Regarding claim 13, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches the gas turbine engine has a bypass ratio greater than 12 (15, ¶29).
Regarding claim 14, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches an aircraft (¶46, ¶57, Table 1: cruise and take-off conditions are taught).
Regarding claim 15, Sabnis teaches the invention as claimed and discussed above and Sabnis further teaches generating the first thrust at sea level static conditions (¶57); and generating the second thrust at end of runway conditions such that the thrust take-off ratio is achieved as the aircraft lifts off the ground (¶56, takeoff power is taught, Table 1 teaches take-off power and cruise, a plane has to take-off to cruise).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis and Oates as applied to claim 1 above, and further in view of Irsyadi (Derated Thrust: Method Analysis for Optimizing Turbofan Engine Takeoff Performances).
Sabnis in view of Oates teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches generating the second thrust at end of runway conditions.
Sabnis in view of Oates doesn’t explicitly teach generating a derated first thrust at sea level static conditions such that the derated first thrust is approximately 10% lower than the first thrust.
Irsyadi teaches generating a derated thrust 10% lower than the first thrust  (17.5% Table 1). The derated thrust can reduce the stresses inside the engine (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Oates operate to generate a derated thrust 10% lower than the first thrust, as taught by Irsyadi, in order to reduce the stresses on the engine.
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (2017/0175675) in view of Oates (Oates, "Aerothermodynamics of Gas Turbine and Rocket Propulsion," AIA A, 1997, pp. 121-131) and Zhu (Calculation of Takeoff and Landing Performance Under Different Environments).
Regarding claims 17-20, Sabnis teaches s method of taking off an aircraft (Sabnis describes takeoff and cruise of an aircraft), the aircraft comprising a gas turbine engine (20) comprising a fan (22), a compressor (24), a low pressure turbine (46) and a high pressure turbine (54); the method comprising: operating the gas turbine engine to generate a first thrust at sea level static conditions (¶57) and a second thrust at end of runway conditions (¶56, Table 1, Max Take-off).
Sabnis doesn’t teach applying a thrust reduction rate greater than 11 %/km. 
Oates teaches a (first thrust-second thrust)/second thrust of 42.3% (Fig. 5.5, JT9D-70, 86 F and below, page 125, first thrust, 50,500 lbf, second thrust 35,500 lbf).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis to have a (first thrust-second thrust)/second thrust of 42.3%, as taught by Oates, in order to apply a known technique, operating a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of operating a high bypass ratio jet engine to allow an aircraft to take-off. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Sabnis in view of Oates teaches the invention as claimed and discussed above but doesn’t teach a distance travelled. 
Zhu teaches a take-off distance for a four-engine aircraft of about 1 km (Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the aircraft of Sabnis in view of Oates to operate take-off in 1 km, as taught by Zhu, in order to allow the aircraft to take-off from a runway of an airport as taught by Zhu.
Sabnis in view of Oates and Zhu teaches a thrust reduction rate of 42.3%/km.
In the case where the claimed ranges, a thrust reduction rate of greater than 11% (claim 17), a thrust reduction rate of greater than 20% (claim 18), a thrust reduction rate of greater than 30% (claim 19), a thrust reduction rate of greater than 40% (claim 20), "overlap or lie inside ranges disclosed by the prior art," a thrust reduction rate of 42.3%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741